DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are allowed over the prior art made of record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a verbal telephone communication with Justin Swindells (Reg. No. 48,733) on 3 September 2021.
The claims filed on 13 August 2021 have been amended as follows: 
Amendments to the claims:
1. 	(Currently Amended) A method for accessing time series data in a computer memory, the method comprising:
electronically storing time series data in a data structure including a two-level index and one or more time trees, the two-level index storing logical pointers that point to logical memory locations of the one or more time trees;
receiving time series query information for accessing corresponding time series data, 

wherein the two-level index includes a primary index and a secondary index,
wherein the primary index is organized as an array that includes a plurality of hour pointers, where each hour pointer corresponds to an hour and points to the secondary index,
wherein the secondary index includes:
hour information of the hour, the hour information being based on time point information expressed in seconds, and
a pointer to a time tree corresponding to the hour;
wherein the pointer to the time tree points to a respective time tree of the one or more time trees, the respective time tree being a minute array, each element of the minute array corresponding to each minute pointer, the minute pointer being directly connected to a plurality of 
determining corresponding time offset information based on the received time series query information, the time offset information comprising the hour information, minute information and offset information;
acquiring a corresponding hour pointer in the primary index based on the hour information of the time offset information to determine [[a]] the corresponding secondary index, and finding a corresponding time tree based on the hour information expressed in seconds;
finding a corresponding leaf node in logical memory locations storing the corresponding time series data in the corresponding time tree based on the and a corresponding minute pointer; and
querying in the found corresponding leaf node based on the offset information of the time offset information, to acquire the corresponding time series data.

2. 	(Currently Amended) The method according to claim 1, wherein each of the one or more of the hour, each of the minute elements pointing to a respective leaf node of the plurality of leaf nodes, wherein the respective leaf node stores respective time series data and offset information corresponding to the respective time series data.

3. 	(Cancelled) 

4. 	(Original) The method according to claim 1, the method further comprises:
determining whether out-of-order inserted time series data exists in the leaf node; and
sorting the corresponding time series data based on the offset information, when the out-of-order inserted time series data exists.

5. 	(Currently Amended) The method according to claim 1, further comprising:
acquiring the time series data;
determining the time offset information of the time series data according to the time point information of the time series data;
finding the leaf node in the time tree corresponding to the time offset information according to the time offset information; and
inserting the time series data and the offset information corresponding to the time series data into the leaf node after the leaf node is found.

6. 	(Original) The method according to claim 5, wherein the inserting the time series data and the offset information corresponding to the time series data into the leaf node further comprises:
allocating more storage space to the leaf node when storage space of the leaf node is full; and
storing the time series data and the offset information of the time series data into the storage space of the leaf node.

7. 	(Original) The method according to claim 6, further comprising:
determining respectively whether a storage structure corresponding to each piece of information in the time offset information exists; and
creating a new storage structure when the storage structure corresponding to each piece of information in the time offset information does not exist.

8. 	(Original) The method according to claim 7, wherein, the determining respectively whether a storage structure corresponding to each piece of information in the time offset information exists comprises:
determining whether the leaf node corresponding to the offset information exists; and
creating a new leaf node when the leaf node does not exist.

9. 	(Original) The method according to claim 8, wherein the creating a new leaf node further comprises:
determining storage space corresponding to the to be created new leaf node according to a leaf node having largest space in the time tree corresponding to the to be created new leaf node.

10. 	(Original) The method according to claim 1, further comprising:
locking data in the corresponding storage structure when the time series data are written/read.

11. 	(Currently Amended) An apparatus for accessing time series data in a computer memory, the apparatus comprising:
at least one processor; 
a data structure storing time series data including a two-level index and one or more time trees, the two-level index storing logical pointers that point to logical memory locations of the one or more time trees;
a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
receiving time series query information for accessing corresponding time series data, 

wherein the two-level index includes a primary index and a secondary index,
wherein the primary index is organized as an array that includes a plurality of hour pointers, where each hour pointer corresponds to an hour and points to the secondary index,
wherein the secondary index includes:
hour information of the hour, the hour information being based on time point information expressed in seconds, and 
a pointer to a time tree corresponding to the hour;
wherein the pointer to the time tree points to a respective 
determining corresponding time offset information based on the received time series query information, the time offset information comprising the hour information, minute information, and offset information;
acquiring a corresponding hour pointer in the primary index based on the hour information of the time offset information to determine [[a]] the corresponding secondary index, and finding a corresponding time tree 
finding a corresponding leaf node in logical memory locations storing the corresponding time series data in the corresponding time tree based on the minute information of the time offset information and a corresponding minute pointer; and
querying in the found corresponding leaf node based on the offset information of the time offset information, to acquire the corresponding time series data.

12. 	(Original) The apparatus according to claim 11, the operations further comprising:
determining whether out-of-order inserted time series data exists in the leaf node; and


13.	(Original) The apparatus according to claim 11, the operations further comprising:
acquiring the time series data;
determining the time offset information of the time series data according to time point information of the time series data;
finding the leaf node in the time tree corresponding to the time offset information according to the time offset information; and
inserting the time series data and the offset information corresponding to the time series data into the leaf node after the leaf node is found.

14. 	(Original) The apparatus according to claim 13, the operations further comprising:
allocating more storage space to the leaf node when storage space of the leaf node is full; and
storing the time series data and the offset information of the time series data into the storage space of the leaf node.

15. 	(Original) The apparatus according to claim 14, the operations further comprising:
determining respectively whether a storage structure corresponding to each piece of information in the time offset information exists; and
creating a new storage structure when the storage structure corresponding to each piece of information in the time offset information does not exist.

16. 	(Original) The apparatus according to claim 15, wherein, the determining respectively whether a storage structure corresponding to each piece of information in the time offset information exists comprises:

creating a new leaf node when the leaf node does not exist.

17. 	(Original) The apparatus according to claim 16, the operations further comprising:
determining storage space corresponding to the to be created new leaf node according to a leaf node having largest space in the time tree corresponding to the to be created new leaf node.

18. 	(Original) The apparatus according to claim 11, the operations further comprising:
locking data in the corresponding storage structure when the time series data are written/read.

19. 	(Currently Amended) A non-transitory computer storage medium storing a computer program, which when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising: 
electronically storing time series data in a data structure including a two-level index and one or more time trees, the two-level index storing logical pointers that point to logical memory locations of the one or more time trees;
receiving time series query information for accessing corresponding time series data, 

wherein the two-level index includes a primary index and a secondary index,
wherein the primary index is organized as an array that includes a plurality of hour pointers, where each hour pointer corresponds to an hour and points to the secondary index,
wherein the secondary index includes:
hour information of the hour, the hour information being based on time point information expressed in seconds, and
a pointer to a time tree corresponding to the hour;
wherein the pointer to the time tree points to a respective time tree of the one or more time trees, the respective time tree being a minute array, each element of the minute array corresponding to each minute pointer, the minute pointer being directly connected to a plurality of 
determining corresponding time offset information based on the received time series query information, the time offset information comprising the hour information, minute information and offset information;
acquiring a corresponding hour pointer in the primary index pointing to a corresponding secondary index based on the hour information of the time offset information, and finding a corresponding time tree in the one or more time trees based on the corresponding secondary index based on the hour information expressed in seconds; 
finding a corresponding leaf node in logical memory locations storing the corresponding time series data in the corresponding time tree based on the minute information of the time offset information and a corresponding minute pointer; and
querying in the found corresponding leaf node based on the offset information of the time offset information, to acquire the corresponding time series data.

20. 	(Currently Amended) The method according to claim 1, wherein s of the minute pointers pointing to a respective leaf node in the plurality of leaf nodes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner’s Amendments authorized by the applicant on 30 August 2021, overcome the cited prior arts and the rejections with respect to the independent claims of the instant Application.
Independent claim 1 recites, among other elements, 
“…electronically storing time series data in a data structure including a two-level index and one or more time trees, the two-level index storing logical pointers that point to logical memory locations of the one or more time trees;
…
wherein the two-level index includes a primary index and a secondary index,
wherein the primary index is organized as an array that includes a plurality of hour pointers, where each hour pointer corresponds to an hour and points to the secondary index,
wherein the secondary index includes:
hour information of the hour, the hour information being based on time point information expressed in seconds, and
a pointer to a time tree corresponding to the hour;
wherein the pointer to the time tree points to a respective time tree of the one or more time trees, the respective time tree having one root node being a minute array, each element of the minute array corresponding to each minute pointer, the minute pointer being directly connected to a plurality of 
determining corresponding time offset information based on the received time series query information, the time offset information comprising the hour information, minute information and offset information; 
acquiring a corresponding hour pointer in the primary index based on the hour information of the time offset information to determine the corresponding secondary index, and finding a corresponding time tree based on the corresponding secondary index based on the hour information expressed in seconds;
finding a corresponding leaf node in logical memory locations storing the corresponding time series data in the corresponding time tree based on the minute information of the time offset information; and
…”
The prior arts of record do not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.
Independent claims 11 and 19 are allowed for the similar reasons as claim 1.
For dependent Claims 2, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18 and 20, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mandre (U.S. Pub. No.: US 20120197900), Zhu et al. (U.S. Pub. No.: US 20090327215), and Yennie (U.S. Pub. No.: US 20050182776).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169